Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  

Detailed Action
3.	This Non-Final Office Action is responsive to Applicants’ amendments and arguments, as received 06/16/2022.  Claims 1-16 were pending.  Claims 10-11 were cancelled.  Claims 17-20 are newly-added.  Accordingly, claims 1-9 and 12-20 are currently pending, of which claims 1, 17, and 18 are independent.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 3, 6-9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0300406 (“Bora Hamamcioglu”) in view of U.S. Patent Application Publication No. 2012/0297337 (“St. Denis”) and WO Publication No. 2012/113084 (“Gonzalez Miranda”).
Regarding claim 1, BORA HAMAMCIOGLU teaches a method for mapping damage on a vehicle (Abstract: “A system and method for vehicle body inspection … by a mobile device including … instructions to indicate the damaged area of the vehicle by tapping a vehicle representation (chart) at said mobile device while the customer walks around the vehicle.”, and see for example FIG. 8 as an example GUI screenshot in support thereof), the method comprising: 
displaying a graphical user interface on a display device of a computing device which shows a first image representing a first view of a vehicle (FIG. 8, specifically “GU1” featuring a “two-dimensional vehicle map”, where the aforementioned vehicle map is rendered at a “mobile device” via its “display unit”, e.g. per [0034]); 
defining a first coordinate system relative to the first image (the vehicle map, as mentioned above and as shown in FIG. 8’s GU1, features a “grid” as discussed further per [0009] and [0039] for example); 
detecting a first user input command provided via a user input device associated with the computing device, the first user input command being representative of an instance of damage observed on the vehicle (the different manners of a user tapping the screen/display, per [0039] and [0041] for example, which permits a user to specify damage inputs, e.g. as illustrated via FIG. 8’s GU2 for example); 
partitioning the first image into a plurality of regions, each region representing one or more discrete components of the vehicle (the vehicle map per FIG. 8’s GU1 is clearly representative of different regions (e.g., left side, right side, front, back, top) and components for the depicted vehicle (e.g., each of the four doors, different headlight and taillight components, different wheel and tire instances, etc.), and that the vehicle is visibly delineated with these different regions and component is evidence of a partitioning as recited);
determining the region(s) to which the first user input command relates and storing damage information, whereby the step of storing damage information comprises storing one or more sets of image coordinates … ([0041] discussing how damage as provided via the user’s tapping is appropriately mapped or linked to “a proper cell”, e.g. “for data storage and displaying purposes”).

As discussed above, Bora Hamamcioglu teaches a device and UI that permits a user to specify damage on a vehicle map via the user’s touch input, see e.g. FIG. 8 and the other cited-to portions.  In particular, the aforementioned reference permits the user’s specification to encompass a location on the vehicle, e.g. via the onscreen and rendered vehicle map, as well as a damage magnitude as further recited, e.g. FIG. 8’s GU2 (where magnitude is expressed as a scratch verses a dent, which are both damage instances that arguable vary in terms of magnitude).  That said, Bora Hamamcioglu does not teach damage specification by the user in relation to a location and magnitude in the manner as further recited, e.g. the additional limitations for detecting a stroke length and stroke direction of the first user input command and determining a damage magnitude and damage direction based on the detected stroke length and stroke direction of the first user input command and storing damage information, whereby the step of storing damage information comprises storing … a damage vector based on the damage magnitude and damage direction for each set of image coordinates representing the first user input command to map damage to the vehicle.  Rather, the Examiner relies upon GONZALEZ MIRANDA to teach what Bora Hamamcioglu may otherwise lack, see e.g. Gonzalez Miranda’s teaching of a user’s drawn input per page 3 line 19 – page 4 line 12 and again beginning at page 14 line 18, where the drawn input corresponding to vehicle damage is stored as points and vectors, e.g. per page 15 lines 4-10, and accordingly in these cited-to portions the drawn/illustrated damage annotations represent boundary, outline, form, shape of damage indicated areas, which the user might equate with “magnitude” as recited (but see also page 5 lines 1-5 where a user may additionally provide damage severity input, reading on “magnitude” as recited)).  
Bora Hamamcioglu and Gonzalez Miranda both relate to damage mapping as pertaining to vehicles/cars, such that the damage information can be captured in similar/comparable ways for use in a repair/valuation purpose.  Hence, the references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement incorporate Gonzalez Miranda’s hand-drawn form of input into Bora Hamamcioglu’s comparable framework, with a reasonable expectation of success, e.g. so that a more granular and expressive input is permitted via Gonzalez Miranda’s hand-drawn approach, thereby improving the degree and precision with which damage can be specified and stored and otherwise express in analogous frameworks such as Bora Hamamcioglu’s for example.

Bora Hamamcioglu does not teach the additional limitations of accessing a database containing vehicle information relating to the plurality of regions together with using the vehicle information to modify information displayed on the graphical user interface by displaying only damage types applicable to the region(s) to which the first user input command relates.  Rather, the Examiner relies upon ST. DENIS to teach what Bora Hamamcioglu may otherwise lacks, see e.g. St. Denis’s comparable framework for specifying vehicle damage per FIGs. 7-11, and further per [0155] the user can be prevented from selecting combinations of parts and damages that do not make sense and relatedly, per [0156]], the user can be restricted by listing only the damages that would produce a relevant output.
Bora Hamamcioglu and St. Denis both relate to damage mapping as pertaining to vehicles/cars, such that the damage information can be captured in similar/comparable ways for use in a repair/valuation purpose.  Hence, the references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement incorporate St. Denis’s restrictive input with Bora Hamamcioglu’s comparable framework, with a reasonable expectation of success, e.g. so that a user is limited to only provide the types of inputs that are logically coherent, thereby reducing user error and related confusion.

Regarding claim 3, Bora Hamamcioglu in view of Gonzalez Miranda and St. Denis teach a method according to claim 1, as discussed above.  The aforementioned references further teach whereby the first image is a side view image of the vehicle, the Y axis origin for the first coordinates system intersects or is adjacent to the bottom of the tyres within the image and the X axis origin intersects or is adjacent to a furthermost forward portion of the front of the bumper of the vehicle within the image (Bora Hamamcioglu’s FIG. 8 showing the different facets of a vehicle as flattened into two dimensions, e.g. as realized on a grid akin to a coordinate system, and where St. Denis teaches something similar with a more explicit recitation of coordinates per its [0034]-[0035]).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Bora Hamamcioglu in view of Gonzalez Miranda and St. Denis teach a method according to claim 1, as discussed above.  The aforementioned references further teach prior to the step of detecting the first user input command, detecting a second user input command, the second user input command causing the GUI to display a magnified representation of part of the vehicle (Gonzalez Miranda feasibly provides views of vehicles and/or parts thereof in three dimensions, see e.g. FIGs. 8-10 but also page 12 line 12 (“graphical representation of the car model”), and particularly one where the view and scale can be flexibly managed by the user with a zoom aspect per page 15 line 26 – page 16 line 2).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Bora Hamamcioglu in view of Gonzalez Miranda and St. Denis teach a method according to claim 6, as discussed above.  The aforementioned references further teach detecting the second user input command, each second user input command causing the GUI to display a further magnified representation of the part of the vehicle (Gonzalez Miranda feasibly provides views of vehicles and/or parts thereof in three dimensions, see e.g. FIGs. 8-10 but also page 12 line 12 (“graphical representation of the car model”), and particularly one where the view and scale can be flexibly managed by the user with a zoom aspect per page 15 line 26 – page 16 line 2).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, Bora Hamamcioglu in view of Gonzalez Miranda and St. Denis teach a method according to claim 1, as discussed above.  The aforementioned references further teach detecting the first or a third user input command provided via the user input device (Bora Hamamcioglu: the different manners of a user tapping the screen/display, per [0039] and [0041] for example, which necessarily involving a detecting as recited) and displaying a damage description menu such that a user can select a damage type corresponding to the observed instance of damage (Bora Hamamcioglu: FIG. 8’s GU2 (where magnitude is expressed as a scratch verses a dent, which are both damage instances that arguable vary in terms of magnitude)) and whereby the step of storing damage information comprises storing the user selected damage type associated with the first user input command (Bora Hamamcioglu: FIG. 3 and FIG. 9’s respective “save data” steps, and FIG. 6’s “save damage location and type …” step).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, Bora Hamamcioglu in view of Gonzalez Miranda and St. Denis teach a method according to claim 1, as discussed above.  The aforementioned references further teach detecting the first or a fourth user input command provided via the user input device (Bora Hamamcioglu: the different manners of a user tapping the screen/display, per [0039] and [0041] for example, which necessarily involving a detecting as recited) and displaying a damage severity menu such that a user can select a damage severity level corresponding to the observed instance of damage (Bora Hamamcioglu: FIG. 8’s GU2 (where magnitude is expressed as a scratch verses a dent, which are both damage instances that arguable vary in terms of magnitude); and more extensively see Gonzalez Miranda’s page 5 first paragraph discussing the user’s providing of “an indication of an impact level” (which reads more on severity as recited)) and whereby the step of storing damage information comprises storing the user selected damage severity level associated with the first user input command (Bora Hamamcioglu: FIG. 3 and FIG. 9’s respective “save data” steps, and FIG. 6’s “save damage location and type …” step).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 16, Bora Hamamcioglu in view of Gonzalez Miranda and St. Denis teach a method according to claim 1, as discussed above.  The aforementioned references further teach a computing device including a processor and memory, the memory storing computer program code which when executed by the processor is configured to execute the steps of the method according to claim 1 (Bora Hamamcioglu’s [0032] discussing embodiments tied to a “mobile device” having “processors” and various medium and storage medium instances).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 19, Bora Hamamcioglu in view of Gonzalez Miranda and St. Denis teach a method according to claim 1, as discussed above.  The aforementioned references further teach wherein the partitioning is performed after detecting the first user input command (Bora Hamamcioglu’s FIG. 9, the series of steps for “Ready for damage input”, “User taps on chart”, and “Initialize grid” clearly provides that a grid initialization that effectively segments and partitions the view/vehicle into logical portions/units is after other inputs and processing that deems the user “ready for damage input”, e.g. after inputs that indicate that a user is ready to provide damage information).  The motivation for combining the references is as discussed above in relation to claim 1.



8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bora Hamamcioglu in view of St. Denis and Gonzalez Miranda and further in view of U.S. Patent Application Publication No. 2008/0267487 (“Siri”).
Regarding claim 2, Bora Hamamcioglu in view of St. Denis and Gonzalez Miranda teach a method according to claim 1, as discussed above.  The aforementioned references clearly teach three dimensions of a three-dimensional object, e.g. a real-world vehicle, as flattened to two dimensions, see e.g. Bora Hamamcioglu’s FIG. 8 and comparable visualizations in the other cited prior art.  While a third dimension is depicted it is not fully rendered, and the Examiner does not believe the aforementioned prior art references sufficiently teach the further limitations whereby the first image is a three dimensional model of the vehicle, the Y axis origin for the first coordinate system is aligned with the vehicle longitudinal centre within the image, the X axis intersects or is adjacent to a furthermost forward portion of the front of the bumper of the vehicle within the image when viewed from a side and the Z axis origin intersects or is adjacent to the bottom of the tyres within the image when viewed from the front or side.  Rather, the Examiner relies upon SIRI to teach what they otherwise lack, see e.g. Siri’s discussion providing a variety of 2D and 3D views of a vehicle per its FIGs. 4-8.
Bora Hamamcioglu, Gonzalez Miranda and Siri relate to damage mapping as pertaining to vehicles/cars, such that the damage information can be captured in similar/comparable ways for use in a repair/valuation purpose.  Hence, the references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to realize the visualization aspects per Bora Hamamcioglu and Gonzalez Miranda’s framework in a more fully three-dimensional approach per Siri, with a reasonable expectation of success, such that the user may benefit from seeing a visualization of the vehicle and damage in a view that more closely resembles what they would see with their own personal experience and senses.


9.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bora Hamamcioglu in view of St. Denis and Gonzalez Miranda and further in view of U.S. Patent No. 10846627 (“Schulz”).
Regarding claim 4, Bora Hamamcioglu in view of St. Denis and Gonzalez Miranda teach a method according to claim 1, as discussed above.  The aforementioned references further teach the additional limitations for displaying on the display device a second image representing a second view of the vehicle and detecting a second user input command provided via the user input command device, the first user input command being representative of an instance of damage on the vehicle and whereby the step of storing damage information comprises storing one or more sets of image coordinates representing the second user input command to map damage to the vehicle (Gonzalez Miranda feasibly provides views of vehicles in three dimensions, see e.g. FIGs. 8-10 but also page 12 line 12 (“graphical representation of the car model”), and particularly one where the view and scale can be flexibly managed by the user with a zoom aspect per page 15 line 26 – page 16 line 2, and per Gonzalez Miranda’s framework but also per Bora Hamamcioglu it is taught that multiple instances of damage may be provided by a user, e.g. see Bora Hamacioglu’s FIGs. 3, 5-6, and 9 which feature looping in the control/logic flow of damage specification, storage, retrieval, and presentation such that it is understood that not only may a user provide multiple inputs per session but may also practice multiple sessions and in doing so retrieve previously-indicated damage information).  That said, they do not teach the additional limitation for defining a second coordinate system relative to the second image.  Rather, the Examiner relies upon SCHULZ to teach what the aforementioned other references may otherwise lack, see e.g. Schulz’s column 2 lines 30-41 discussing, for a comparable damage mapping/evaluation framework for a vehicle, how different damage areas may be associated with separate grid segments or grid-associated representations.
The cited references relate to damage mapping as pertaining to vehicles/cars, such that the damage information can be captured in similar/comparable ways for use in a repair/valuation purpose.  Schulz is similarly directed, and accordingly the three references mentioned here are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the various views feasible in Bora Hamacioglu’s modified framework per Gonzalez Miranda for example, with their own scale and grid elements, e.g. per Schulz, with a reasonable expectation of success to that modification, such that the user/viewer is clearly presented with a standard and scale for the dimensions pertinent to the vehicle and parts regardless of which view is present/active.

Regarding claim 5, Bora Hamamcioglu in view of St. Denis and Gonzalez Miranda teach a method according to claim 4, as discussed above.  The aforementioned references teach the additional limitations whereby the second image is a front or back view image of the vehicle, the Y axis origin for the second coordinates system intersects or is adjacent to the bottom of the tyres and the X axis origin is aligned with the vehicle centre within the image (Gonzalez Miranda feasibly provides views of vehicles in three dimensions, see e.g. FIGs. 8-10 but also page 12 line 12 (“graphical representation of the car model”), and particularly one where the view and scale can be flexibly managed by the user with a zoom aspect per page 15 line 26 – page 16 line 2, and along various axis across the different prior art references to realize this particular view required by the instant claims).  The motivation for combining the prior art references is as discussed above in relation to claim 4.


10.	Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bora Hamamcioglu in view of St. Denis and Gonzalez Miranda and further in view of U.S. Patent Application Publication No. 2017/0301154 (“Rozint”).
Regarding claim 13, Bora Hamamcioglu in view of St. Denis and Gonzalez Miranda teach a  method according to claim 1, as discussed above.  The aforementioned references do not teach the limitation determining a time and date of detection of the first and/or second user input commands and/or daylight status and/or a location of the computing device during detection of the first and/or second user input commands and whereby the step of storing damage information comprises storing the time and date and/or daylight status and/or location information associated with the first and/or second user input commands. Rather, the Examiner relies upon ROZINT to teach what those other references may otherwise lack, see e.g. Rozint’s “diagnostic report” which includes “a date/time stamp” (i.e., “determining the time and date of detection of …” a report that is akin to repair inspection and evaluation steps taken by a human user), which can feasibly be combined with and stored along with Siri’s comparable report feature mentioned in Siri’s [0034].
The references as cited to relate to damage mapping as pertaining to vehicles/cars, such that the damage information can be captured in similar/comparable ways for use in a repair/valuation purpose.  Accordingly they similarly directed and hence are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reporting content per Rozint, with a reasonable expectation of success, such that the inspection/repair/evaluation work involved in vetting a damaged vehicle can be well-documented in the formal means of a report as contemplated by the cited art and that the art can include a variety of information that might be deemed pertinent/useful for users of the report, such as the information mentioned in relation to Rozint.

Regarding claim 18, the claim includes many of the same limitations discussed above in relation to claim 1, and those same/similar limitations are taught by Bora Hamamcioglu in view of St. Denis and Gonzalez Miranda as discussed per claim 1 for example.  The instant claim additionally requires steps for determining a daylight status during detection of the first user input command and storing damage information, whereby the step of storing damage information comprises storing the daylight status … , which those aforementioned references do not teach.  Rather, the Examiner relies upon ROZINT to teach what Gonzalez Miranda and Siri may otherwise lack, see e.g. Rozint’s “diagnostic report” which includes “a date/time stamp” (i.e., “determining the time and date of detection of …” a report that is akin to repair inspection and evaluation steps taken by a human user), which can feasibly be combined with and stored along with the damage information as contemplated by Bora Hamacioglu and/or St. Denis and/or Gonzalez Miranda.  The Examiner respectfully submits that a recording of date and time, per Rozint, permits any user to grasp the daylight conditions for the related information in the same or like manner that Applicants’ specification contemplates: “Alternatively or in addition the control program can be arranged to determine a daylight status i.e. whether it is light or dark at the time and date of detection of the first user input command at the location of the computing device during detection of the first user input command and associate this with the damage location marker 18.”  In the Examiner’s view, the extent to which Applicants’ specification provides support for a “daylight status”, Rozint provides the same or equivalent.  Any user can look at a time and make a determination as to whether it is “light or dark”, particularly since it is such a binary condition as expressed in Applicants’ specification.
Gonzalez Miranda and Siri relate to damage mapping as pertaining to vehicles/cars, such that the damage information can be captured in similar/comparable ways for use in a repair/valuation purpose.  Rozint is similarly directed, and accordingly the three references mentioned here are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a report as discussed per Siri and modified or extended to include reporting content per Rozint, with a reasonable expectation of success, such that the inspection/repair/evaluation work involved in vetting a damaged vehicle can be well-documented in the formal means of a report as contemplated by the cited art and that the art can include a variety of information that might be deemed pertinent/useful for users of the report, such as the information mentioned in relation to Siri and Rozint’s report features.


11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bora Hamamcioglu in view of St. Denis and Gonzalez Miranda and further in view of U.S. Patent Application Publication No. 2017/0109715 (“Aguirre”).
Regarding claim 14, Bora Hamamcioglu in view of St. Denis and Gonzalez Miranda teach a method according to claim 1, as discussed above.  The aforementioned references do not teach the limitation further comprising determining a weather condition at a time and date of detection of the first and/or second user input commands and location of the computing device during detection of the first and/or second user input commands and whereby the step of storing damage information comprises storing the weather information associated with the first and/or second user input commands.  Rather, the Examiner relies upon AGUIRRE to teach what they may otherwise lack, see e.g. Aguirre’s “vehicle report” which includes “current weather … conditions” (i.e., “determining a weather condition …” for a report that is akin to repair inspection and evaluation steps taken by a human user), which can feasibly be combined with and stored along with Siri’s comparable report feature mentioned in Siri’s [0034].
The cited references relate to damage mapping as pertaining to vehicles/cars, such that the damage information can be captured in similar/comparable ways for use in a repair/valuation purpose.  Aguirre is similarly directed, and accordingly the references mentioned here are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reporting content per Aguirre, with a reasonable expectation of success, such that the inspection/repair/evaluation work involved in vetting a damaged vehicle can be well-documented in the formal means of a report as contemplated by the cited art and that the art can include a variety of information that might be deemed pertinent/useful for users of the report, such as the information mentioned in relation Aguirre’s report features.


12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bora Hamamcioglu in view of St. Denis and Gonzalez Miranda and further in view of U.S. Patent No. 5956658 (“McMahon”).
Regarding claim 15, Bora Hamamcioglu in view of St. Denis and Gonzalez Miranda teach a method according to claim 1, as discussed above.  The aforementioned references clearly teach the storing of damage information, e.g. as discussed above in relation to claim 1.  That said, the aforementioned references do not teach the specific limitation whereby the step of storing damage information comprises storing the damage information as a fixed length multi digit code representative of the damage information.  Rather, the Examiner relies upon MCMAHON to teach what they otherwise lack, see e.g. McMahon’s column 1 lines 40-60 discussing “visual inspection data” that is “entered in the memory in the form of a numerical code along with units, designations and the like.” 
Gonzalez Miranda and Siri relate to damage mapping as pertaining to vehicles/cars, such that the damage information can be captured in similar/comparable ways for use in a repair/valuation purpose.  McMahon is generally directed to a similar aspect of inspection and data therefor, and accordingly the three references mentioned here are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the damage information, e.g. as contemplated by Gonzalez Miranda and/or Siri, in the format as described by McMahon, with a reasonable expectation of success, such that the damage information for the vehicle as provided by the user can be stored in a manner that is known in the state of the art and efficient and convenient to transmit and process.


Allowable Subject Matter
13.	Claims 17 and 20 are allowed.  Claim 12 is objected to for depending on an otherwise rejected claim, but would be allowable if rewritten in independent form.
The claims require, for the claimed method for mapping damage on a vehicle, that only damage severity levels applicable to a region corresponding to a user’s input with stroke length and stroke direction are provided from a database containing vehicle information relating to the appropriate region for the user’s input.  While there is a rationale for something similar as it relates to damage type, e.g. per St. Denis, the Examiner does not believe a user’s specification for damage severity is likewise constrained in the prior art.


Response to Arguments
14.	Applicants’ arguments, received as part of the RCE submission dated 06/16/2022, have been fully considered but are respectfully not persuasive.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 9691189 Creath
US 9189960 Couch
US 8230362 Couch
US 2015/0097924 Hauk
US 8756085 Plummer
US 2018/0299352 Rose
US 2016/0266046 Kuai
US 2006/0171704 Bingle
US 2004/0148188 Uegaki
US 2002/0161533 Uegaki

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174